DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-17 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 15, “wherein each of the at least one touch analog front end group is arranged in correspondence with at least two touch pin groups of the plurality of touch pin groups, each of the plurality of touch pin groups comprises a plurality of touch pins, each of the at least one touch analog front end group comprises a plurality of touch analog front ends; and in one of the plurality of touch pin groups and one of the at least one touch analog front end group corresponding thereto, every two touch analog front ends of the touch analog front end group are electrically connected to a same number of the touch pins of the plurality of touch pin groups; and wherein the plurality of touch pin groups is arranged in one-to-one correspondence with the plurality of touch switch groups; and in one of the plurality of touch pin groups and one of the plurality of touch switch groups corresponding thereto, the input terminals of the touch switch group are electrically connected to the touch pins of the touch pin group and every two touch pins of the touch pin group are electrically connected to a same number of the input terminals of the touch switch group.”
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO OSORIO/Primary Examiner, Art Unit 2692